IN THE SUPREME COURT OF THE STATE OF NEVADA


                SEAN RODNEY ORTH,                                       No. 84180
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,                              FILE
                IN AND FOR THE COUNTY OF
                CLARK,                                                     APR 1 4 20n
                Respondent,                                                ELIZABETH A. BROWN
                                                                        CLERK9f SUPREME COURT
                  and                                                   By
                                                                              DEPUTY CLERK
                THE STATE OF NEVADA,
                Real Party in Interest.

                                   ORDER DENYING PETITION FOR
                                        A WRIT OF MANDAMUS
                            This pro se petition for a writ of mandamus challenges actions
                of the district court in continuing petitioner's preliminary hearing, denying
                petitioner's motion to suppress evidence, and violating double jeopardy.
                Petitioner also alleges the State manipulated the suppression proceedings
                by withholding material information.
                            This court has original jurisdiction to issue writs of mandamus,
                and the issuance of such extraordinary relief is within this court's sole
                discretion. See Nev. Const. art. 6, § 4; D.R. Horton, Inc. v. Eighth Judicial
                Dist. Court, 123 Nev. 468, 474-75, 168 P.3d 731, 736-37 (2007). Petitioner
                bears the burden to show that extraordinary relief is warranted. See Pan
                v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 841 (2004).
                A writ of mandamus is not available when the petitioner has a plain,
                speedy, and adequate remedy in the ordinary course of law. Williams v.
                Eighth Judicial Dist. Court, 127 Nev. 518, 524, 262 P.3d 360, 364 (2011);
                see also Pan, 120 Nev. at 224, 88 P.3d at 841. The opportunity to appeal a
                final judgment typically provides an adequate legal renaedy. Williams 127

SUPREME COURT
     OF
   NEVADA


(0) 447A se*.
                                                                                    -I!   ,
                    Nev. at 524, 262 P.3d at 364 (2011); see also Pan, 120 Nev. at 228, 88 P.3d
                    at 844 ([An] appeal is generally an adequate remedy precluding writ
                    relief.") Even when an appeal is not immediately available because the
                    challenged order is interlocutory in nature, the fact that the order may
                    ultimately be challenged on appeal from a final judgment generally
                    precludes writ relief.   Pan, 120 Nev. at 225, 88 P.3d at 841. Having
                    considered the petition, we are not persuaded that our extraordinary
                    intervention is warranted because petitioner has not demonstrated that an
                    appeal from a final judgment below would not be a plain, speedy, and
                    adequate legal remedy.
                                Additionally, we note that petitioner has not provided this court
                    with all the necessary exhibits or documentation that would support his
                    claims for relief. See NRAP 21(a)(4) (providing the petitioner shall submit
                    an appendix containing all documents "essential to understand the matters
                    set forth in the petition"). Therefore, without deciding the merits of the
                    claims raised, we decline to exercise our original jurisdiction in this matter.
                    See NRAP 21(b). Accordingly, we
                                ORDER the petition DENIED.




                                                J.                    "egi)C.1-.0          , J.
                    Hardesty                                    Stiglich




SUPREME COURT
       OF
    NEVADA
                                                          2
OM 1947A oCilDico
                      cc:   Sean Rodney Orth
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         3
(01 1947A    .6i2N0